Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 1 of 13 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


BAYER INTELLECTUAL PROPERTY                          Civil Action No.: __________
GMBH, BAYER AG, and JANSSEN
PHARMACEUTICALS, INC.,

                       Plaintiffs,

               v.

DR. REDDY’S LABORATORIES, INC. and
DR. REDDY’S LABORATORIES, LTD.,

                       Defendants.


                                          COMPLAINT

               Plaintiffs Bayer Intellectual Property GmbH (“BIP”), Bayer AG (Bayer AG and

BIP are collectively referred to herein as “Bayer”), and Janssen Pharmaceuticals, Inc. (“Janssen”)

(Bayer and Janssen are collectively referred to herein as “Plaintiffs”), by their attorneys, for their

Complaint, hereby allege as follows:

                                     NATURE OF THE ACTION

               1.      This is an action for patent infringement under the patent laws of the United

States, Title 35, United States Code, that arises out of the submission by Dr. Reddy’s Laboratories,

Ltd. and Dr. Reddy’s Laboratories, Inc. of an Abbreviated New Drug Application (“ANDA”) to

the U.S. Food and Drug Administration (“FDA”) seeking approval to engage in the commercial

manufacture, use, offer for sale, sale, and/or importation of generic versions of Plaintiffs’

XARELTO® products prior to the expiration of, inter alia, U.S. Patent No. 9,539,218.
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 2 of 13 PageID: 2



                                        THE PARTIES

                                           Plaintiffs

              2.      Plaintiff Bayer Intellectual Property GmbH is a corporation organized and

existing under the laws of the Federal Republic of Germany, with a place of business at Alfred-

Nobel-Strasse 10, 40789 Monheim am Rhein, Germany.

              3.      Plaintiff Bayer AG is a corporation organized and existing under the laws

of the Federal Republic of Germany, with a place of business at Kaiser-Wilhelm-Allee 1, 51368

Leverkusen, Germany.

              4.      Plaintiff Janssen Pharmaceuticals, Inc. is a corporation organized and

existing under the laws of the Commonwealth of Pennsylvania, with a place of business at 1125

Trenton-Harbourton Road, Titusville, New Jersey.

                                  Dr. Reddy’s Laboratories

              5.      Upon information and belief, Defendant Dr. Reddy’s Laboratories, Ltd.

(“Dr. Reddy’s Ltd.”) is a corporation organized and existing under the laws of India, having a

principal place of business at 8-2-377, Road No. 3, Banjara Hills, Hyderabad, Telenangana 50034,

India.

              6.      Upon information and belief, Defendant Dr. Reddy’s Laboratories, Inc.

(“Dr. Reddy’s Inc.”) is a corporation organized under the laws of the State of New Jersey and has

its principal place of business at 107 College Road East, Princeton, New Jersey 08540.

              7.      Upon information and belief, Dr. Reddy’s Inc. is a wholly-owned subsidiary

of Dr. Reddy’s Ltd.

              8.      Upon information and belief, Dr. Reddy’s Ltd. is in the business of, among

other things, manufacturing, marketing, distributing, offering for sale, and selling generic drug




                                               2
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 3 of 13 PageID: 3



products. As a part of this business, upon information and belief, Dr. Reddy’s Ltd. and Dr. Reddy’s

Inc. act in concert to file ANDAs with the FDA seeking approval to engage in the commercial

manufacture, use, offer for sale, sale, and/or importation of generic versions of drug products that

are covered by United States patents. Upon information and belief, as part of these ANDAs, Dr.

Reddy’s Inc., acting on behalf of Dr. Reddy’s Ltd., files certifications of the type described in

Section 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug, and Cosmetic Act (“Paragraph IV

Certifications”) to engage in the commercial manufacture, use, offer for sale, sale, and/or

importation of generic drug products prior to the expiration of United States patents that cover

such products.

                 9.    Upon information and belief, Dr. Reddy’s Ltd. and Dr. Reddy’s Inc. acted

in concert to prepare and submit ANDA No. 208534 for Dr. Reddy’s 10 mg, 15 mg, and 20 mg

rivaroxaban tablets (“Dr. Reddy’s ANDA Products”).

                 10.   Upon information and belief, Dr. Reddy’s Ltd. and Dr. Reddy’s Inc. are

agents of one another, and/or operate in concert as integrated parts of the same business group,

and enter into agreements with each other that are nearer than arm’s length, including with respect

to the development, regulatory approval, marketing, sale, offer for sale, and distribution of generic

pharmaceutical products throughout the United States, including into New Jersey, and including

with respect to Dr. Reddy’s ANDA Products at issue.

                 11.   Upon information and belief, following any FDA approval of ANDA No.

208534, Dr. Reddy’s Ltd. and Dr. Reddy’s Inc. will act in concert to market, distribute, offer for

sale, and sell Dr. Reddy’s ANDA Products throughout the United States and within New Jersey.

These entities—Dr. Reddy’s Ltd. and Dr. Reddy’s Inc.—are hereafter collectively referred to as

“Dr. Reddy’s.”




                                                 3
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 4 of 13 PageID: 4



                12.     Upon information and belief, following any FDA approval of ANDA No.

208534, Dr. Reddy’s knows and intends that Dr. Reddy’s ANDA Products will be marketed, used,

distributed, offered for sale, and sold in the United States, including in New Jersey.

                                          JURISDICTION

                13.     Plaintiffs incorporate each of the preceding paragraphs as if each fully set

forth herein.

                14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

                15.     This Court has personal jurisdiction over each of Dr. Reddy’s Ltd. and Dr.

Reddy’s Inc. because, among other things, upon information and belief: (1) Dr. Reddy’s Ltd. and

Dr. Reddy’s Inc. acted in concert to file an ANDA for the purpose of seeking approval to engage

in the commercial manufacture, use, offer for sale, sale, and/or importation of Dr. Reddy’s ANDA

Products in the United States, including in New Jersey; and (2) Dr. Reddy’s Ltd. and Dr. Reddy’s

Inc., acting in concert and/or as agents of one another, will market, distribute, offer for sale, and/or

sell Dr. Reddy’s ANDA Products in the United States, including in New Jersey, upon approval of

ANDA No. 208534, and will derive substantial revenue from the use or consumption of Dr.

Reddy’s ANDA Products in the State of New Jersey. Upon information and belief, if ANDA No.

208534 is approved, the generic Dr. Reddy’s products charged with infringing the ’218 patent

would, among other things, be marketed, distributed, offered for sale, and/or sold in New Jersey,

prescribed by physicians practicing in New Jersey, and dispensed by pharmacies located within

Jersey, and/or used by patients in New Jersey, all of which would have a substantial effect on New

Jersey.




                                                   4
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 5 of 13 PageID: 5



               16.     If Dr. Reddy’s Ltd. connections with New Jersey are found to be insufficient

to confer personal jurisdiction, then, upon information and belief, Dr. Reddy’s Ltd. is not subject

to jurisdiction in any state’s courts of general jurisdiction, and exercising jurisdiction over Dr.

Reddy’s Ltd. in New Jersey is consistent with the United States Constitution and laws. See Fed.

R. Civ. P. 4(k)(2). Relatedly, Dr. Reddy’s Ltd. in the Dr. Reddy’s Notice Letter (defined below)

provided an agent for service “[p]ursuant to 21 C.F.R. 314.95(c)(9),” which applies “[i]f the

applicant does not reside or have a place of business in the United States.”

               17.     This court also has personal jurisdiction over Dr. Reddy’s Inc. because,

upon information and belief, Dr. Reddy’s Inc. is incorporated in New Jersey, has its principal place

of business in New Jersey, and has a registered agent for service of process in this judicial district.

               18.     Upon information and belief, Dr. Reddy’s Ltd. and Dr. Reddy’s Inc. have

consented to jurisdiction in New Jersey in a prior case arising out of the filing of an ANDA.

                                               VENUE

               19.     Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(b).

               20.     Venue is proper in this district for Dr. Reddy’s Ltd. pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Dr. Reddy’s Ltd. is a private limited company organized

and existing under the laws of India and is subject to personal jurisdiction in this judicial district.

               21.     Venue is proper in this district for Dr. Reddy’s Inc. pursuant to 28 U.S.C.

§§ 1391 and 1400(b) because, inter alia, Dr. Reddy’s Inc. is a corporation organized and existing

under the laws of the State of New Jersey and is subject to personal jurisdiction in this judicial

district.




                                                   5
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 6 of 13 PageID: 6



                                  FACTUAL BACKGROUND

               22.     XARELTO® (active ingredient rivaroxaban) is a factor Xa inhibitor

indicated: (i) to reduce the risk of stroke and systemic embolism in patients with nonvalvular atrial

fibrillation; (ii) for the treatment of deep vein thrombosis (DVT); (iii) for the treatment of

pulmonary embolism (PE); (iv) for the reduction in the risk of recurrence of DVT and/or PE in

patients at continued risk for recurrent DVT and/or PE after completion of initial treatment lasting

at least 6 months; (v) for the prophylaxis of DVT, which may lead to PE in patients undergoing

knee or hip replacement surgery; and (vi) in combination with aspirin, to reduce the risk of major

cardiovascular events (cardiovascular (CV) death, myocardial infarction (MI) and stroke) in

patients with chronic coronary artery disease (CAD) or peripheral artery disease (PAD).

XARELTO® is available as tablets in 2.5 mg, 10 mg, 15 mg, and 20 mg dosage strengths.

               23.     Janssen is the holder of New Drug Application No. 022406 for

XARELTO®, which has been approved by the FDA.

                                          The ’218 Patent

               24.     U.S. Patent No. 9,539,218 (“the ’218 patent”), entitled “Prevention and

Treatment of Thromboembolic Disorders,” was duly and legally issued on January 10, 2017. The

’218 patent is attached as Exhibit A.

               25.     As set forth in greater detail in the ’218 patent, the claims of the ’218 patent,

incorporated by reference herein, cover certain methods involving rivaroxaban. For example,

claim 1 recites, “A method of treating a thromboembolic disorder comprising administering a

direct factor Xa inhibitor that is 5-Chloro-N-({(5S)-2-oxo-3-[4-(3-oxo-4-morpholinyl)phenyl]-

1,3-oxazolidin-5-yl}methyl)-2-thiophenecarboxamide no more than once daily for at least five

consecutive days in a rapid-release tablet to a patient in need thereof, wherein the thromboembolic




                                                  6
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 7 of 13 PageID: 7



disorder is selected from the group consisting of pulmonary embolisms, deep vein thromboses,

and stroke.”

               26.    BIP is the assignee of the ’218 patent.

               27.    Bayer AG is an exclusive licensee under the ’218 patent.

               28.    Janssen is an exclusive sublicensee under the ’218 patent.

               29.    Pursuant to 21 U.S.C. § 355, the ’218 patent is listed in the Approved Drug

Products with Therapeutic Equivalence Evaluations (the “Orange Book”) in connection with

XARELTO® tablets in 10 mg, 15 mg, and 20 mg dosage strengths.

                                   Infringement by Dr. Reddy’s

               30.    By letter dated June 30, 2020, Dr. Reddy’s notified BIP and Janssen, among

others, that Dr. Reddy’s had submitted to the FDA ANDA No. 208534 for Dr. Reddy’s ANDA

Products. These products are generic versions of XARELTO®.

               31.    In the Dr. Reddy’s Notice Letter, Dr. Reddy’s stated that Dr. Reddy’s

ANDA Products contain rivaroxaban.

               32.    Upon information and belief, Dr. Reddy’s Ltd. is the holder of DMF 28121

for rivaroxaban.

               33.    In the Dr. Reddy’s Notice Letter, Dr. Reddy’s stated that the dosage form

of Dr. Reddy’s ANDA Products is tablets. Upon information and belief, the dosage form of Dr.

Reddy’s ANDA Products satisfies the “rapid-release tablet” requirement of claim 1 of the ’218

patent.

               34.    In the Dr. Reddy’s Notice Letter, Dr. Reddy’s did not contest infringement

of any claim of the ’218 patent.




                                                7
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 8 of 13 PageID: 8



               35.     Upon information and belief, the proposed labeling for Dr. Reddy’s ANDA

Products directs the use of Dr. Reddy’s ANDA Products for one or more of the following

indications: (i) to reduce the risk of stroke and systemic embolism in patients with nonvalvular

atrial fibrillation; (ii) for the treatment of deep vein thrombosis (DVT); (iii) for the treatment of

pulmonary embolism (PE); (iv) for the reduction in the risk of recurrence DVT and/or PE in

patients at continued risk for recurrent DVT and/or PE after completion of initial treatment lasting

at least 6 months; and (v) for the prophylaxis of DVT, which may lead to PE in patients undergoing

knee or hip replacement surgery. Upon information and belief, the proposed labeling for Dr.

Reddy’s ANDA Products further directs the use of Dr. Reddy’s ANDA Products in a manner that

satisfies the “no more than once daily for at least five consecutive days” requirement of claim 1 of

the ’218 patent.

               36.     Upon information and belief, the manufacture, use (including in accordance

with and as directed by Dr. Reddy’s proposed labeling for Dr. Reddy’s ANDA Products), offer for

sale, sale, marketing, distribution, and/or importation of Dr. Reddy’s ANDA Products will infringe

at least claim 1 of the ’218 patent.

               37.     In the Dr. Reddy’s Notice Letter, Dr. Reddy’s indicated that, in connection

with its ANDA No. 208534, Dr. Reddy’s had filed a Paragraph IV Certification with respect to the

’218 patent.

               38.     The purpose of ANDA No. 208534 was to obtain approval under the Food

Drug and Cosmetic Act to engage in the commercial manufacture, use, offer for sale, and/or sale

of Dr. Reddy’s ANDA Products with their proposed labeling prior to the expiration of the ’218

patent.




                                                 8
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 9 of 13 PageID: 9



               39.     Dr. Reddy’s intends to engage in the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Dr. Reddy’s ANDA Products with their proposed

labeling immediately and imminently upon approval of ANDA No. 208534, i.e., prior to the

expiration of the ’218 patent.

               40.     Dr. Reddy’s has knowledge of the claims of the ’218 patent.

Notwithstanding this knowledge, Dr. Reddy’s has continued to assert its intent to engage in the

manufacture, use, offer for sale, sale, marketing, distribution, and/or importation of Dr. Reddy’s

ANDA Products with their proposed labeling immediately and imminently upon approval of

ANDA No. 208534. Upon information and belief, by such activities, Dr. Reddy’s specifically

intends infringement of the ’218 patent.

               41.     Upon information and belief, Dr. Reddy’s plans and intends to, and will,

actively induce infringement of the ’218 patent when its ANDA is approved, and plans and intends

to, and will, do so immediately and imminently upon approval.

               42.     Upon information and belief, Dr. Reddy’s knows that Dr. Reddy’s ANDA

Products are especially made or adapted for use in infringing the ’218 patent, and that Dr. Reddy’s

ANDA Products are not suitable for substantial noninfringing use. Upon information and belief,

Dr. Reddy’s plans and intends to, and will, contribute to infringement of the’218 patent

immediately and imminently upon approval of ANDA No. 208534.

               43.     The foregoing actions by Dr. Reddy’s constitute and/or will constitute

infringement of the ’218 patent, active inducement of infringement of the ’218 patent, and/or

contribution to the infringement by others of the ’218 patent.

               44.     An actual case or controversy exists between Plaintiffs and Dr. Reddy’s

with respect to infringement of the ’218 patent.




                                                   9
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 10 of 13 PageID: 10



               45.     This action is being commenced before the expiration of forty-five days

from the date BIP and Janssen received the Dr. Reddy’s Notice Letter.

                                            COUNT I
                                 (Infringement of the ’218 Patent)

               46.     Plaintiffs incorporate each of the preceding paragraphs as if fully set forth

herein.

               47.     Dr. Reddy’s submission of ANDA No. 208534 for the purpose of obtaining

approval to engage in the commercial manufacture, use, offer for sale, and/or sale of Dr. Reddy’s

ANDA Products was an act of infringement of the ’218 patent under 35 U.S.C. § 271(e)(2).

               48.     Upon information and belief, Dr. Reddy’s has made, and will continue to

make, substantial preparation in the United States to manufacture, use, sell, offer to sell, and/or

import Dr. Reddy’s ANDA Products with their proposed labeling prior to the expiration of the

’218 patent.

               49.     Dr. Reddy’s intends to engage in the manufacture, use, offer for sale, sale,

marketing, distribution, and/or importation of Dr. Reddy’s ANDA Products with their proposed

labeling immediately and imminently upon approval of ANDA No. 208534, i.e., prior to the

expiration of the ’218 patent.

               50.     The foregoing actions by Dr. Reddy’s constitute and/or will constitute

infringement of the ’218 patent, active inducement of infringement of the ’218 patent, and/or

contribution to the infringement by others of the ’218 patent.

               51.     Unless Dr. Reddy’s is enjoined from infringing the ’218 patent, actively

inducing infringement of the ’218 patent, and contributing to the infringement by others of the

’218 patent, Plaintiffs will suffer irreparable injury. Plaintiffs have no adequate remedy at law.




                                                10
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 11 of 13 PageID: 11



                  WHEREFORE, Plaintiffs request the following relief:

                  (a)    A judgment that Dr. Reddy’s has infringed the ’218 patent;

                  (b)    A judgment ordering that the effective date of any FDA approval for Dr.

Reddy’s to make, use, offer for sale, sell, market, distribute, or import Dr. Reddy’s ANDA

Products, or any product or compound the use of which infringes the ’218 patent, be no earlier

than the expiration date of the ’218 patent, inclusive of any extension(s) and additional period(s)

of exclusivity;

                  (c)    A preliminary and permanent injunction enjoining Dr. Reddy’s, and all

persons acting in concert with Dr. Reddy’s, from making, using, selling, offering for sale,

marketing, distributing, or importing Dr. Reddy’s ANDA Products, or any product or compound

the use of which infringes the ’218 patent, or the inducement of or the contribution to any of the

foregoing, prior to the expiration date of the ’218 patent, inclusive of any extension(s) and

additional period(s) of exclusivity;

                  (d)    A declaration that this is an exceptional case and an award of attorneys’ fees

for Plaintiffs pursuant to 35 U.S.C. § 285;

                  (e)    An award of Plaintiffs’ costs and expenses in this action; and

                  (f)    Such further and other relief as this Court may deem just and proper.




                                                   11
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 12 of 13 PageID: 12



Dated: August 12, 2020

                                       /s/ Keith J. Miller

                                       Keith J. Miller
                                       ROBINSON MILLER LLC
                                       Ironside Newark
                                       110 Edison Place, Suite 302
                                       Newark, NJ 07102
                                       (973) 690-5400
                                       Attorney for Plaintiffs Bayer Intellectual
                                       Property GmbH, Bayer AG, and Janssen
                                       Pharmaceuticals, Inc.


                                       OF COUNSEL:
                                       Bruce R. Genderson
                                       Dov P. Grossman
                                       Alexander S. Zolan
                                       Kathryn S. Kayali
                                       WILLIAMS & CONNOLLY LLP
                                       725 Twelfth Street NW
                                       Washington, DC 20005
                                       (202) 434-5000
                                       Attorneys for Plaintiffs Bayer Intellectual
                                       Property GmbH and Bayer AG

                                       S. Isaac Olson
                                       SIDLEY AUSTIN LLP
                                       787 Seventh Avenue
                                       New York, NY 10019
                                       (212) 839-5300
                                       Attorney for Plaintiff Janssen
                                       Pharmaceuticals, Inc.




                                     12
Case 2:20-cv-10378-MCA-ESK Document 1 Filed 08/12/20 Page 13 of 13 PageID: 13



              CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       Pursuant to Local Civil Rule 11.2, the undersigned, attorney of record for Plaintiffs,

hereby certifies that to the best of my knowledge and based upon the information available to

me, the matter in controversy is not the subject of any other action pending in any court or of any

pending arbitration or administrative proceeding, except for Bayer Intellectual Property GmbH,

et al. v. Taro Pharmaceuticals, et al., 1:17-cv-00462 (D. Del.) and Bayer Intellectual Property

GmbH, et al. v. InvaGen Pharmaceuticals Inc., 1:17-cv-00812 (D. Del.); and Bayer Intellectual

Property GmbH, et al. v. Unichem Inc. et al., 2:20-cv-05439 (D. N.J.).


 Dated: August 12, 2020                               By:     /s/ Keith J. Miller
                                                            Keith J. Miller
                                                            ROBINSON MILLER LLC
 OF COUNSEL:                                                Ironside Newark
 Bruce R. Genderson                                         110 Edison Place, Suite 302
 Dov P. Grossman                                            Newark, NJ 07102
 Alexander S. Zolan                                         (973) 690-5400
 Kathryn S. Kayali
 WILLIAMS & CONNOLLY LLP                              Attorney for Plaintiffs Bayer Intellectual
 725 Twelfth Street NW                                Property GmbH, Bayer AG, and Janssen
 Washington, DC 20005                                 Pharmaceuticals, Inc.
 (202) 434-5000
 Attorneys for Plaintiffs Bayer Intellectual
 Property GmbH and Bayer AG

 S. Isaac Olson
 SIDLEY AUSTIN LLP
 787 Seventh Avenue
 New York, NY 10019
 (212) 839-5300
 Attorney for Plaintiff Janssen Pharmaceuticals,
 Inc.




                                                13
